Name: Council Implementing Regulation (EU) NoÃ 85/2011 of 31Ã January 2011 implementing Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Implementing Regulation
 Subject Matter: international security;  coal and mining industries;  international trade;  international affairs;  Africa
 Date Published: nan

 2.2.2011 EN Official Journal of the European Union L 28/32 COUNCIL IMPLEMENTING REGULATION (EU) No 85/2011 of 31 January 2011 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire (1), and in particular Article11a(2) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) In view of the gravity of the situation in CÃ ´te d'Ivoire, additional persons and entities should be included in the list of persons and entities subject to restrictive measures that is set out in Annex IA to Regulation (EC) No 560/2005, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities mentioned in the Annex to this Regulation shall be added to the list set out in Annex IA to Regulation (EC) No 560/2005. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2011. For the Council The President C. ASHTON (1) OJ L 95, 14.4.2005. p. 1. ANNEX PERSONS AND ENTITIES REFERRED TO IN ARTICLE 1 Name (and any aliases) Identifying information Grounds for designation 1. Mr Philippe Henry Dacoury-Tabley Governor of the BCEAO (Central Bank of West African States): refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 2. Mr Denis N'GbÃ © Born 6 September 1956 in Danane; passport number: PS-AE/094GD07 (expires 26 July 2012) National Director of the BCEAO for CÃ ´te d'Ivoire: refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 3. Mr Ibrahim Ezzedine Born 5 February 1968 in Bariche (Lebanon); passport number: 08AB14590 (expires 4 October 2014) Entrepreneur: is helping to fund the illegitimate administration of Mr Laurent Gbagbo 4. Mr Roland Dagher Born 8 May 1952 in Bamako (Mali); passport numbers: PD-AE/075FN01 (expired 16 January 2011); 08AA15167 (expires 1 December 2013) Entrepreneur, member of the Economic and Social Council: is helping to fund the illegitimate administration of Mr Laurent Gbagbo 5. Mr Oussou Kouassi Born 1 January 1956 in OumÃ ©; passport numbers: PD-AE/016EU09 (expired 31 August 2009); 08AA80739 (expires 12 July 2014) Director-General for Economic Affairs: refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo 6. Mr Ossey EugÃ ¨ne Amonkou Born 13 July 1960 in AkoupÃ ©; passport number: 04LE10026 (expires 19 June 2011) Director-General of the National Investment Bank (BNI): refuses to recognise the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo B. Entities Name (and any aliases) Identifying information Grounds for designation 1. Caisse d'Epargne de CÃ ´te dIvoire (Savings Bank of CÃ ´te d'Ivoire) REGISTERED OFFICE Abidjan-Plateau, SMGL Building, 11 Avenue Joseph Anoma, 01 BP 6889 Abidjan 01 RCI Tel.: +225 20 25 43 00 Fax: +225 20 25 53 11 SWIFT: CNCGCIAB - E-mail: info@caissepargne.ci Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 2. Banque de l'Habitat de CÃ ´te d'Ivoire (BHCI) (Housing Bank of CÃ ´te d'Ivoire) 22 Avenue Joseph Anoma - 01 BP 2325 Abidjan 01 CÃ ´te d'Ivoire Tel.: +225 20 25 39 39 Fax.: +225 20 22 58 18 Is helping to fund the illegitimate administration of Mr Laurent Gbagbo